By the court.
The case discloses no evidence tending to show, that the plaintiff' knew that the note was delivered by the defendant to Kelly and Reed, for the special and sole purpose of taking up another, and was by them, in violation of that trust, applied to a different purpose. The note was not overdue, on the contrary it had several months to run, bore no evidence of being dishonored, and was taken by the plaintiffs *606for a valuable consideration, on giving up another available security. The facts relied on,- without proof affecting the plaintiff with notice of them, cannot, we think, be a ground of defence.
If, as between the defendant and Kelly and Reed, of whom the plaintiff took the note, and to whom alone he is accountable for the proceeds, it was an accommodation note, perhaps the plaintiff must be considered as a holder for value, only for the amount necessary to reimburse him for his advances on it for Kelly and Reed, or the debt for which he took it of them as security; and if the whole amount of the note is not necessary for that purpose, the defendant may have the difference deducted in the assessment of damages.

Exceptions sustained.